Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 01/31/2020.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 9 and 17, the claims recite, “receive/receiving a request to verify a data store which stores key-value pairs”, however, verification is not performed in the subsequent limitations of the claim. Therefore, the scope of the claim cannot be determined as it is unclear as to whether the request includes structure for verification, whether the data store is actually verified or whether 
As to claims 2-8, 10-16 and 18-20, the claims do not cure the deficiency of claims 1, 9 and 17 and are rejected under 35 USC § 112 for their dependency upon claims 1, 9 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 9, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0006820 to Arasu et al. (hereinafter Arasu) in view of US 2021/0051027 to Wang in further view of US 2017/0089706 to Ribeiro et al. (hereinafter Ribeiro).
As to claims 1, 9 and 17, Arasu teaches an apparatus comprising a processor configured to receive a request to verify a data store which stores key-value pairs (paragraphs 205 and 209-211, received request for verification).
Arasu does not explicitly teach mapping values of key-value pairs of the data store to a nodes of a hash tree structure based on a key-bucket map, and generate a root hash of the hash tree structure based on the values of the key-value pairs mapped to the nodes of the hash tree structure; and a storage configured to store the generated root hash.
However, Wang teaches mapping values of key-value pairs of the data store to a nodes of a hash tree structure based on a key-bucket map, and generate a root hash of the hash tree structure based on the values of the key-value pairs mapped to the nodes of the hash tree structure (paragraph 14, in response to the verification, leaf nodes of a Merkle tree constructed  and a root value of the tree is constructed); and a storage configured to store the generated root hash (paragraphs 67, 70 and 74, transmitting root to storage).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Arasu with the method of verification as taught by Wang in order to protect the data stored therein, therefore increasing the overall security of the system (paragraph 60).
Arasu and Wang do not explicitly teach mapping values of key-value pairs of the data store to a nodes of a hash tree structure based on a key-bucket map in which correlated key-value pairs are mapped to a same bucket or adjacent buckets within the hash tree structure.
However, Ribeiro teaches mapping values of key-value pairs of the data store to a nodes of a hash tree structure based on a key-bucket map in which correlated key-value pairs are mapped to a same bucket or adjacent buckets within the hash tree structure (paragraph 92, locality sensitive hash functions can be used to map feature vectors such that similar feature vectors map into the same identifier (informally called a “bucket”)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Arasu and Wang with the method of mapping data as taught by Ribeiro in order to accelerate the verification process, therefore increasing the overall efficiency of the system.
As to claims 6 and 14, Wang teaches wherein two adjacent buckets correspond to two adjacent nodes in the hash tree structure, respectively (FIG. 2, adjacent nodes, i.e. nodes C and D).
As to claims 8 and 16, Wang teaches wherein the hash tree structure comprises a Merkle tree, and the root hash comprises a root hash of the Merkle tree (FIG. 2 and paragraph 14, Merkle tree).

Allowable Subject Matter
Claims 2-5, 7, 10-13, 15 and 18-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497